DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hinson et al. (U.S. Patent Publication 20210048846 A1, filed: 9/17/2019) in view of Tanaka et al. (U.S. Patent Publication 20210240307 A1).



    PNG
    media_image1.png
    302
    425
    media_image1.png
    Greyscale

Regarding claim 1, claim 1 is rejected for same reason as claim 11.
	
Regarding claim 2, Hinson and Tanaka disclose “further comprising: obtaining at least one another sensed position of said each sensing pad by sensing the position of said each sensing pad through the touch panel, wherein said at least one another sensed position of said each sensing pad is not identical to said at least one sensed position of said each sensing pad; (Hinson [0042] [0043] [0046])
calculating another position of the center of the knob by using the formula of the radius of the circumscribed circle according said at least one another sensed position of said each sensing pad; (Tanaka [0048] [0060] – [0066]) and 
obtaining an average position of the center of the knob by performing average calculation on a plurality of calculated positions of the center of the knob, wherein the plurality of calculated positions comprise the position and the another position.  (Hinson [0042] – [0047]) 
Regarding claim 3, Hinson and Tanaka disclose “wherein said at least one sensed position of said each sensing pad comprises multiple sensed positions that are obtained in response a touch and rotation event of the knob”.  (Hinson [0042] – [0047]) 
Regarding claim 4, Hinson and Tanaka disclose wherein the knob comprises only a single sensing pad, and calculating the position of the center Page 11 of 15of the knob by using the formula of the radius of the circumscribed circle according said at least one sensed position of said each sensing pad comprises: 
sensing a rotation track of the single sensing pad according to sensed positions of the single sensing pad, wherein the rotation track traverses at least a quarter circle of the knob; (Hinson [0055] [0066])
arranging the rotation track as a movement track of the single sensing pad; and calculating the position of the center of the knob by using the formula of the radius of the circumscribed circle according to the movement track.  (Hinson [0066] - [0071])
Regarding claim 5, Hinson and Tanaka disclose wherein the knob comprises only two sensing pads, and calculating the position of the center of the knob by using the formula of the radius of the circumscribed circle according said at least one sensed position of said each sensing pad comprises: 
sensing rotation tracks of the two sensing pads according to sensed positions of the two sensing pads, respectively, wherein a total track formed by summing up the rotation tracks of the two sensing pads traverses at least a quarter circle of the knob; (Hinson [0066] - [0074])
 arranging the total track as a movement track of the two sensing pads; (Tanaka [0048] [0060] – [0066]) and 
calculating the position of the center of the knob by using the formula of the radius of the circumscribed circle according to the movement track.  (Tanaka [0048] [0060] – [0066]) 
Regarding claim 6, Hinson and Tanaka disclose wherein an overlapped part of the two rotation tracks is considered as one rotation track.  (Hinson [0066] - [0074])
Regarding claim 7,  Hinson and Tanaka disclose wherein the knob comprises N sensing pads, N is a positive integer not smaller than 3, a distribution range of the N sensing pads on the knob is smaller than a quarter circle of the knob, and calculating the position Page 12 of 15of the center of the knob by using the formula of the radius of the circumscribed circle according said at least one sensed position of said each sensing pad comprises: (Hinson [0050] – [0055]) 
sensing rotation tracks of the N sensing pads according to sensed positions of the N sensing pads, respectively, wherein a total track formed by summing up the rotation tracks of the N sensing pads traverses at least a quarter circle of the knob; (Hinson [0066] - [0074])
arranging the total track as a movement track of the N sensing pads; (Hinson [0066] - [0074]) and 
calculating the position of the center of the knob by using the formula of the radius of the circumscribed circle according to the movement track.  (Tanaka [0048] [0060] – [0066]) 
Regarding claim 8, Hinson and Tanaka disclose “wherein an overlapped part resulting from at least two of the N rotation tracks is considered as one rotation track”.  (Hinson [0066] - [0074])
Regarding claim 9, Hinson and Tanaka disclose wherein said at least one sensed position of said each sensing pad comprises only a single sensed position that is obtained in response a touch and press event of the knob.  (Hinson [0066] - [0074])
Regarding claim 10,  Hinson and Tanaka disclose wherein the knob comprises N sensing pads, (Tanaka [0048] [0056] [0060] – [0066])
 N is a positive integer not smaller than 3, a distribution range of the N sensing pads on the knob is not smaller than a quarter circle of the knob, and calculating the position of the center of the knob by using the formula of the radius of the circumscribed circle according said at least one sensed position of said each sensing pad comprises: calculating the position of the center of the knob by using the formula of the radius of the circumscribed circle according single sensed positions of the N sensing pads.  (Tanaka [0048] [0056] [0060] – [0066])
Regarding claim 11, Hinson discloses “A calibration apparatus for a knob applicable to a touch panel ([0003] “Knobs on Display”), the knob comprising at least one sensing pad, the calibration Page 13 of 15apparatus comprising: 
a sensing processing circuit, configured to obtain at least one sensed position of each sensing pad of said at least one sensing pad by sensing a position of said each sensing pad through the touch panel; ([0071] “Also disclosed herein are KoD devices having robust electrode designs that have reduced susceptibility to foreign elements such as water and dirt ingress and improved adhesion area for attachment to touch screens of touch screen devices. One or more conductive pads on the rear of the KoD device are detected by control circuitry of a touch screen device (e.g., via a touch sensor of the touch screen device) to report positions/angles of the one or more conductive pads.” [0077] “In some embodiments the KoD 102 includes a touch surface 116 including a conductive material (not shown), the touch surface 116 configured such that the touch surface is operable to be positioned in a released position by default and in a depressed position responsive to pressure applied to the touch surface 116 (the pressure triggering the switch 114). The KoD 102 also includes a push electrode pad 110 configured to be positioned in engagement proximity to a touch sensor 106 of a touch screen device 104 in both the released position and the depressed position. The push electrode pad 110 is maintained a constant distance from the touch screen 120 regardless of the released position or the depressed position of the KoD 102. The push electrode pad 110 is electrically connected to the conductive material of the touch surface 116 responsive to the depressed position of the touch surface 116 and electrically isolated from the conductive material of the touch surface 116 responsive to the released position of the touch surface 116. In some embodiments the KoD 102 further includes a rotation electrode pad 112 configured to be positioned in engagement proximity to the touch sensor 106 of the touch screen device 104 in both the released position and the depressed position of the touch surface 116.” [0079] [0081] [0083] [0084]) and 
a calculation circuit, configured to calculate a position of a center of the knob by a radius of a circumscribed circle according said at least one sensed position of said each sensing pad ([0094] “The KoD 1100 further includes a center retaining spigot 1106 extending through the center hole 1006 of the FPC 1000. In some embodiments the body 1110 may be configured to rotate around the center retaining spigot 1106. Accordingly, the KoD 1100 is configured to rotate around a central axis 1112 of the KoD 1100. The body 1110, the center retaining spigot 1106, or both may include locking features to secure the center retaining spigot 1106 to the body 1110 in a manner that enables rotation of the body 1110 about the center retaining spigot 1106. By way of non-limiting example, the body 1110 or the center retaining spigot 1106 may include detents (not shown) and the other of the body 1110 or the center retaining spigot 1106 may include detent actuators (not shown) to mechanically connect the body 1110 to the center retaining spigot 1106.” [0067] [0070] [0098] [0144]) 
Hinson does not disclose “calculate a position of a center of the knob by using a formula and determine a rotation angle of the knob according to the position of the center of the knob.”
Tanaka discloses “calculate a position of a center of the knob by using a formula (Fig. 2, 11A – 11F, [0048] “As illustrated in FIG. 2, the first members 53 are arranged at positions shifted from the second members 63 by 60° about the center axis Ax. The first members 53 may be arranged at the same positions as those of the second members 63 in the circumferential direction about the center axis Ax. The first members 53 are located at positions excluding positions on lines connecting the center axis Ax of the main shaft support member 2 and the respective second members 63 in the embodiment. Arrangement of the first members 53 and the second members 63 at different positions in the circumferential direction about the center axis Ax can prevent them from interfering with each other even when sizes of the end portions 52 and the end portions 62 are increased.” [0056] “For example, as illustrated in FIG. 11A, the coordinate input device TP detects the three second members 63 in the state in which the operation member 3 is not depressed. The control device 101 can calculate the coordinates of the center point Ax from the respective coordinates of the three second members 63. The control device 101 can acquire the position of the operation nob 1 in the XY plane by regarding the coordinates of the operation nob 1 as the coordinates of the center axis Ax, for example.” Claim does not define what is “formula”. Examiner interprets “The control device 101 can calculate the coordinates of the center point Ax from the respective coordinates of the three second members 63.” Is a formula under BRI.)
 and determine a rotation angle of the knob according to the position of the center of the knob.” (Figs 2, 11A – 11F, [0056] “For example, as illustrated in FIG. 11A, the coordinate input device TP detects the three second members 63 in the state in which the operation member 3 is not depressed. The control device 101 can calculate the coordinates of the center point Ax from the respective coordinates of the three second members 63. The control device 101 can acquire the position of the operation nob 1 in the XY plane by regarding the coordinates of the operation nob 1 as the coordinates of the center axis Ax, for example.” [0060] “the control device 101 can acquire the rotation angle of the operation nob 1 by calculating angle difference between the direction of the azimuth A from the center axis Ax in FIG. 11A and the direction of the azimuth A from the center axis Ax in FIG. 11C.” [0063] – [0065] [0048]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating by Tanaka into device of Hinson.  The suggestion/motivation would have been to improve efficiency. (Tanaka: [0036])

Response to Arguments
Applicant amended claim 1 and added a limitation of “determine a rotation angle of the knob according to the position of the center of the knob”.
Tanaka discloses “determine a rotation angle of the knob according to the position of the center of the knob.” ([0056] “For example, as illustrated in FIG. 11A, the coordinate input device TP detects the three second members 63 in the state in which the operation member 3 is not depressed. The control device 101 can calculate the coordinates of the center point Ax from the respective coordinates of the three second members 63. The control device 101 can acquire the position of the operation nob 1 in the XY plane by regarding the coordinates of the operation nob 1 as the coordinates of the center axis Ax, for example.” [0060] “the control device 101 can acquire the rotation angle of the operation nob 1 by calculating angle difference between the direction of the azimuth A from the center axis Ax in FIG. 11A and the direction of the azimuth A from the center axis Ax in FIG. 11C.” [0063] – [0065] [0048]) 
Tanaka at least Fig. 11A is evidentiary support. 
Ax is center of the knob. Angle from A to B is rotation angle. 

    PNG
    media_image1.png
    302
    425
    media_image1.png
    Greyscale


Therefore, Hinson and Tanaka teach the claimed invention as whole.
Thus, applicant’s argument is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693